Title: From Benjamin Franklin to Francis Coffyn, 2 March 1779
From: Franklin, Benjamin
To: Coffyn, Francis


Sir,
Passy March 2d. 1779.
I received yours of the 17. past and thank you for your kind Congratulations. It will undoubtedly be best to forward all the Prisoners as fast as they arrive, to some Port used by American Ships, and this if possible by Sea, their Land Journies to Paris and thence to Nantes being very expensive. You will settle Mr Fitzgeralds Account according to Justice and draw upon me when you please for your Ballance. If anything is afterwards recover’d from Samuel Woodberry you can give me Credit for it. Wishing heartily your Welfare, and being much obliged by your kind Care of our poor People, I have the honor to be &ca
Bn. Franklin
Mr Coffin—Dunkirk.
